      Case 4:13-cv-00151-RCC Document 143 Filed 10/23/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   WildEarth Guardians,                              No. CV-13-00151-TUC-RCC
10                 Plaintiff,                          ORDER
11   v.
12   United States Fish and Wildlife Service, et
     al.,
13
                   Defendants.
14
15          Three motions are currently pending in this matter. (See Motion to Alter the
16   Court’s Decision and to Clarify the Court’s Injunction (Doc. 104); Motion to Dissolve

17   Court’s Injunction re the Cibola National Forest (Doc. 112), and the Gila, Lincoln,
18   Carson, Santa Fe, Tonto National Forests (Doc. 126).) Because the motions were filed

19   almost a year ago, it is unclear whether these motions are still applicable to the current

20   circumstances in this case. On July 22, 2020 the parties filed a Joint Status Report
21   indicating they had reached an agreement that would resolve this case, but just needed
22   agency approval. (Doc. 140.) Three months have passed without further updates about

23   the status of this matter. Accordingly, the Court will require a Joint Report notifying the

24   Court of the status of settlement proceedings and whether the Defendants wish to

25   withdraw any of the pending motions from consideration.

26          IT IS ORDERED within fourteen days of the date of this Order, the parties shall
27   file a Joint Status Report addressing the issues indicated herein.
28          Dated this 23rd day of October, 2020.
